EXHIBIT 10.8

 

PROMISSORY NOTE

 

 

$33,000.00 February 4, 2015

 

 

FOR VALUE RECEIVED, El Capitan Precious Metals, Inc. (“MAKER”), promises to pay
to George Nesemeier and Robert J. Runck (“LENDERS”), the sum of Thirty-three
Thousand Dollars ($33,000.00), with interest thereon at the rate of eighteen
percent (18%) per annum from February 4, 2015. Payment of this Note, including
both principal and interest, shall be made by Maker to Lenders on February 4,
2016. Payments shall be first applied to interest due and then thereafter to
principal.

 

MAKER agrees to pay this Note and waives demand, presentment, protest, and
notice of dishonor, and agrees that, without notice, any indebtedness
represented by this Note may from time to time be renewed or extended by the
Parties, and in such event, the liability shall continue hereunder upon the
indebtedness as so renewed or extended, and agrees in case of any default under
this Note to pay all costs of collections, including reasonable attorney’s fees
and the maximum late charges or interest permitted of law.

 

MAKER, at its option, may make prepayments of principal and interest at any time
without any penalty.

 

In addition, Maker shall issue to Lenders two hundred thousand (200,000) shares
of its Rule 144 stock, as an incentive for providing the funds which form the
basis for this Note.

 

DATED this 4th day of February, 2015.

 





    EL CAPITAN PRECIOUS METALS, INC.             /s/ Charles C. Mottley  
Charles C. Mottley   Its CEO

 

 

PERSONAL GUARANTY

 

Charles C. Mottley does hereby personally guaranty this Promissory Note, being
personally responsible for payment.









                    /s/ Charles C. Mottley     Charles C. Mottley

 

 